Citation Nr: 1025822	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and A. N.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran was in missing status from October 1944 to March 1945 
and he had recognized guerilla service from March 1945 to 
November 1945.  He also had service with the Regular Philippine 
Army from November 1945 to March 1946 and with the Philippine 
Scouts from July 1946 to April 1949.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 RO rating decision that, in 
pertinent part, denied service connection for the cause of the 
Veteran's death.  In April 2010, the Veteran testified at a 
Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 1994.  The death certificate 
lists the immediate cause of death as cardiac arrest, with an 
antecedent cause of death listed as chronic obstructive pulmonary 
disease (COPD).  These disorders began many years after service 
and were not caused by any incident of service.  

2.  During the Veteran's lifetime, service connection was 
established for a scar of the right temporal area (rated 0 
percent); a scar of the right lumbar area (rated 0 percent); and 
a scar with injury to Muscle Group XX (rated 0 percent).  The 
established service-connected disorders did not play a role in 
his death.  




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context of a 
claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) 
notice for a DIC case must include:  (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

Here, the RO sent correspondence in February 2008, a rating 
decision in August 2008, and correspondence in February 2009.  
These documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decision.  Additionally, the February 2009 correspondence (noted 
above) specifically notified the appellant of the information 
required to comply with the requirements indicated in Hupp, 
supra.  VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant.  The case was last readjudicated in 
a March 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  As the Board has 
found that there is no in-service treatment for a heart disorder, 
or for COPD or any other lung disorders; that there is no 
treatment for any such disorders for many years thereafter; and 
that the Veteran's service-connected disorders did not cause or 
contribute to his death, the Board finds that an opinion 
regarding the etiology of the Veteran's cause of death need not 
be obtained in this case.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Analysis

To establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from service and 
service incurrence will be presumed for tuberculosis if manifest 
to a degree of 10 percent or more within three years after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The appellant essentially contends that her husband felt back 
pain in October 1949 and was seen by a private physician and was 
found to have pulmonary tuberculosis and that such disorder 
contributed to his death from cardiac arrest and COPD.  She 
reports that the Veteran was diagnosed with COPD ten years after 
he was diagnosed with pulmonary tuberculosis.  The appellant also 
alleges that the Veteran was a prisoner of war (POW).  

As noted above, the Veteran was in missing status from October 
1944 to March 1945 and he had recognized guerilla service from 
March 1945 to November 1945.  He also had service with the 
Regular Philippine Army from November 1945 to March 1946 and with 
the Philippine Scouts from July 1946 to April 1949.  

As an initial matter, the Board notes that the appellant contends 
that the Veteran was a prisoner of war and that she is therefore 
entitled to DIC benefits under the provisions of the Former 
Prisoners of War Benefits Act of 1981, and the Veterans Benefits 
and Services Act of 1988.  Former Prisoners of War Benefits Act 
of 1981, Pub. L. No. 97-37, 95 Stat. 935 (1981); Veterans 
Benefits and Services Act of 1988, Pub. L. 100-322, 102 Stat. 487 
(1988).  The Board observes, however, that the Veteran's 
available service personnel records, as verified by the United 
States service department, do not verify any POW status, and the 
appellant therefore is not entitled to the protection of above-
cited laws.  In fact, the Board notes that in an Affidavit for 
Philippine Army Personnel signed by the Veteran in January 1946, 
he reported that he was not a POW.  Additionally, April 2008 and 
July 2008 responses from the National Personnel Records Center 
(NPRC) indicated that the Veteran did not acquire POW status.  
Further, a January 2009 RO Administrative Decision found that the 
Veteran may not be recognized as a POW.  Accordingly, the Board 
will proceed with an analysis as to whether the appellant's claim 
may be awarded on other grounds.  

The Veteran's service treatment records for all of his periods of 
service show no complaints of or treatment for any heart 
problems, or for COPD or any other lung problems.  The April 2009 
separation examination report included notations that the Veteran 
had no significant abnormalities regarding his heart and his 
lungs.  It was also noted that a chest X-ray showed no 
significant abnormalities.  

Post-service private and VA treatment records, including a May 
1973 VA general medical examination report, show treatment for 
disorders including various lung disorders, including COPD.  

A May 1973 VA general medical examination report noted that the 
Veteran reported that he had lung disease since 1967.  The 
examiner indicated, as to the Veteran's cardiovascular system, 
that the point of maximal impulse was at the 5th left intercostal 
space and that the area of cardiac dullness was not enlarged.  
The examiner stated that the Veteran's heart sounds were strong 
and regular, with no murmurs.  The examiner remarked that the 
Veteran's peripheral vessels were palpable and compressible.  It 
was noted that the Veteran's blood pressure reading was 110/70 
while sitting, recumbent, and standing.  As to the Veteran's 
respiratory system, the examiner reported that he coughed a few 
times during the examination.  The examiner indicated that the 
Veteran's chest was symmetrical in contour and that it was equal 
in expansion.  It was noted that the Veteran's lungs were clear 
to palpation, percussion, and auscultation.  The diagnoses did 
not refer to any heart or lung problems, including PTSD.  A May 
1973 X-ray, as to the Veteran's chest, related an impression of 
probable pulmonary tuberculosis, minimal, bilateral, stability 
undetermined.  

A December 1995 radiological report, as to the Veteran's chest, 
from the Dr. Honesto Diaz Medical Clinic indicated, as to 
remarks, that the Veteran had pulmonary tuberculosis, minimal, 
activity undetermined, and pneumonia in the right base.  

The Veteran died in April 2004.  The death certificate lists the 
immediate cause of death as cardiac arrest, with an antecedent 
cause of death listed as chronic obstructive pulmonary disease 
(COPD).  

At the time of his death, the Veteran was service-connected for a 
scar of the right temporal area (rated 0 percent); a scar of the 
right lumbar area (rated 0 percent); and a scar with injury to 
Muscle Group XX (rated 0 percent).  

A June 2007 medical certificate from the Western Visayas Medical 
Center indicated that the Veteran was confined in that facility 
from October 27, 2000 to November 11, 2000 for community acquired 
pneumonia, high risk; pulmonary tuberculosis, III; and COPD in 
acute exacerbation.  

A February 2008 medical certificate from Dr. M. Noble noted that 
the Veteran was last seen for a consultation in 2004.  Dr. Noble 
reported that the Veteran was frequently seen because of dyspnea 
with a productive cough.  Dr. Noble remarked that the Veteran was 
diagnosed with COPD and that he expired in April 2004.  

The Board observes that there is no medical evidence of a heart 
disorder, or of COPD or any other lung disorders, during the 
Veteran's periods of service or for decades after service.  The 
probative medical evidence does not suggest that any such 
disorders were related to any incident of service.  

Furthermore, there is no competent evidence of record showing 
that the disorders that resulted in the Veteran's death, cardiac 
arrest and COPD, were incurred in or aggravated by service or 
were proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  

The Board has considered the appellant's contentions.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  The Board 
notes, specifically, that the appellant has alleged that the 
Veteran was complaining of back pain in October 1949 (several 
months after his discharge as a Philippine Scout) and that he was 
found to have pulmonary tuberculosis and that such disorder 
contributed to his death from cardiac arrest and COPD.  The Board 
observes that the appellant is competent to report that she 
observed the Veteran with back pain in October 1949, but she is 
not competent to provide a medical opinion regarding the etiology 
of any such disorder.  Thus, the appellant's lay assertions are 
not competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Additionally, a May 1973 VA general 
medical examination report noted that the Veteran reported that 
he had lung disease since 1967.  Further, there is no diagnosis 
of record of the Veteran having any lung disorders, including 
pulmonary tuberculosis and COPD, until a May 1973 VA chest X-ray.  

The weight of the credible evidence demonstrates that the 
conditions involved in the Veteran's death occurred many years 
after service and were not caused by any incident of service.  
The fatal conditions were not incurred in or aggravated by 
service, and they were not service-connected.  A disability 
incurred in or aggravated by service did not cause or contribute 
to the Veteran's death, and thus there is no basis to award 
service connection for the cause of the Veteran's death.  The 
preponderance of the evidence is against the claim for service 
connection for the cause of the Veteran's death.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

In making this determination, the Board does not wish to convey 
any lack of sympathy for the appellant in this matter, nor for 
the unfortunate circumstances which resulted in the Veteran's 
death.  Moreover, the Board does not doubt the sincerity of the 
appellant's contentions.  That being said, the Board is bound by 
the laws and regulations governing the payment of benefits, 
which, in this case, do not support the award of benefits.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


